Gaynor, J.:
The order of the village trustees laying out and opening the street gives its West line by courses and distances, and the East line as along a certain tidal creek, with an addition that such East line should “ extend out into the waters of the creek wherever necessary to make a width of fifty feet ” ; and the order makes two specified maps which were received in evidence and filed in the proceeding a part of the description. These maps show the said West line, and also the line of'the creek. Being on a scale of 100 feet to the inch, it appears that the width between the said two *162lines of the street is always at least fifty feet, except at one place, where there is a narrow jog or spur (viz., about .25 feet wide) on the creek which runs in to or a little over the said West line bf the street. It is therefore objected by the appellant that at that point the street will be of no width for the reason that it cannot cross the said jog or spur, inasmuch as that would be to encroach on tidewater, although the order of the commissioners permits that to be done. But to bridge or even fill up this trifling jog or break in the bank would be no encroachment on the creek. The custom is to fill them up. The permission of the order to carry the line out into the water where that would be necessary to get a road width of fifty feet was put in the order only because of the objection raised before the commission in respect to this spur or jog, and is superfluous.
The order should be affirmed.
Hirschberg, P. J., Jenks, Burr and Rich, JJ., concurred.
Determination affirmed, with costs.